                      UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA


Public Interest Legal Foundation,

                         Plaintiff,
v.

David Voye, Manager of Elections for Allegheny County,
and Rich Fitzgerald, Bethany Hallam and Samuel                 No. 20-cv-00279-CRE
DeMarco III, as Members of the Allegheny County Board
of Elections in their official capacities,

                       Defendants.


     PLAINTIFF PUBLIC INTEREST LEGAL FOUNDATION’S MOTION TO STRIKE
           MOTION TO INTERVENE AND SUPPORTING MEMORANDUM

        Plaintiff Public Interest Legal Foundation (the “Foundation”) moves to strike the motion

to intervene and supporting memorandum (Docs. 4 and 5) filed by non-parties League of Women

Voters of Pennsylvania, League of Women Voters of Greater Pittsburgh, Inc., One Pennsylvania,

and the Pittsburgh Chapter of the A. Philip Randolph Institute (together, “Intervenors”).

        The motion and memorandum should be struck for the following reasons:

        1. Intervenors’ memorandum exceeds the page limit for non-dispositive motions set by
           the Practices and Procedures for Chief United States Magistrate Judge Cynthia Reed
           Eddy, and

        2. Intervenors’ did not file a pleading with their motion in violation of Federal Rule of
           Civil Procedure 24(c).

A memorandum in support of this motion is attached as Exhibit A.

        WHEREFORE, the Foundation respectfully requests that this Court grant its motion.




                                             1
Dated: March 4, 2020

                       Respectfully submitted,

                       For the Plaintiff Foundation:


                       /s/ Linda A. Kerns
                       Law Offices of Linda A. Kerns, L.L.C.
                       1420 Locust St., Ste. 200
                       Philadelphia, PA 19102
                       Tel: (215) 731-1400
                       Fax: (215) 701-4154
                       linda@lindakernslaw.com

                       J. Christian Adams*
                       PUBLIC INTEREST LEGAL FOUNDATION
                       32 E. Washington Street, Suite 1675
                       Indianapolis, IN 46204
                       Tel: (317) 203-5599
                       Fax: (888) 815-5641
                       adams@publicinterestlegal.org
                       *Application for Admission Forthcoming




                       2
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, I electronically filed the foregoing using the

Court’s ECF system, which will serve notice on all parties.


                                                        /s/ Linda A. Kerns
                                                     linda@lindakernslaw.com
                                                     Counsel for Plaintiff




                                             3
